Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-30 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits of U.S. Provisional Application Serial No. 62/992,705 filed March 20, 2020.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 8/9/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 17-18, 20-23 and 25-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al. (US Pub. No.: 2020/0029353).

As per claim 1, Xu disclose A method for wireless communication at a first device (see Fig.7, relay UE), comprising: 
receiving, over a first communication link between the first device and a second device (see Fig.7, remote UE), a first transmission (see Fig.7, para. 0232, 0260, BSR, when remote UE needs to transmit data on a sidelink between the remote UE and relay UE, the remote UE triggers reporting of a BSR) corresponding to data stored at the second device (see Fig.7, para. 0260, step 204, the at least one remote UE sends at least one BSR to the relay UE by using a resource indicated by the SL grant assigned by the base station); 
receiving, over a second communication link between the first device and a base station (see Fig.7, base station), an indication (see Fig.7, UL grant, para. 0252-0260, the relay UE obtains a UL grant assigned by the base station) of one or more resources configured for transmission of a second transmission corresponding to the data stored at the second device (see Fig.3, para. 0184-0187, Fig.7, step 205, para. 263, at 205, the relay UE receives the at least one BSR, processes the at least one BSR to generate at least one relay BSR, and sends the at least one relay BSR to the base station and for a manner in which the relay UE sends the at least one relay BSR to the base station in step 205, also refer to the manner (1) and the manner (2) in the solution shown in FIG. 3); and 
transmitting, over the second communication link, the second transmission over the one or more resources based at least in part on the receiving the first transmission (see Fig.7, para. 0262, step 205, at least one BSR).
As per claim 2, Xu disclose the method of claim 1. 

Xu further disclose the method further comprising: receiving, over the first communication link, a first scheduling request; transmitting, over the second communication link, a second scheduling request based at least in part on receiving the first scheduling request; receiving, over the second communication link, a first indication of second one or more resources configured by the base station for transmission of the first transmission; and transmitting, over the first communication link, a second indication of the second one or more resources, wherein the first transmission is received over the second one or more resources (see Fig.7, see para. 0240-0247, 0251-0254, at 202, the relay UE receives the at least one SR, processes the at least one SR to generate at least one relay SR, and sends the at least one relay SR to a base station).
As per claim 3, Xu disclose the method of claim 2. 

Xu further disclose further comprising: receiving, over the second communication link, an indication of third one or more resources configured by the base station for transmission of control signaling comprising a request for resources on the first communication link; and transmitting, over the second communication link, the control signaling comprising the request for resources on the first communication link, wherein receiving the first indication of the second one or more resources is based at least in part on transmitting  the control signaling comprising the request for resources on the first communication link (see Fig.7, see para. 0240-0247, 0251-0254,the relay UE obtains at least one physical uplink control channel resource assigned by the base station. The at least one physical uplink control channel resource is in a one-to-one correspondence with the at least one remote UE, and each uplink control channel resource is used to transmit, on an uplink, an SR of remote UE corresponding to the uplink control channel resource).

As per claim 4, Xu disclose the method of claim 3. 

Xu further disclose wherein the control signaling comprises a medium access control (MAC) control element comprising the request for resources on the first communication link (see para. 0187, the relay UE obtain, in the following manner, the UL grant assigned by the base station: When the relay UE needs to send the relay BSR but has no UL grant, the relay UE triggers an SR used to request the base station to assign the UL grant, and sends the SR to the base station, see also para. 0186, 0189-0190, the relay UE sends, to the base station based on a resource indicated by the UL grant assigned by the base station, a MAC PDU that carries the at least one relay BSR).

As per claim 17, Xu disclose the method of claim 1.

Xu further disclose wherein the first transmission comprises a first buffer status report and the second transmission comprises a second buffer status report (see Fig.7, para. 0232, When remote UE needs to transmit data on a sidelink between the remote UE and relay UE, the remote UE triggers reporting of a BSR, para. 0260-0262, 204. The at least one remote UE sends at least one BSR to the relay UE by using a resource indicated by the SL grant assigned by the base station. For a manner in which any remote UE sends at least one BSR to the relay UE by using the resource indicated by the SL grant assigned by the base station, refer to the manner 1 to the manner 3 in the solution shown in FIG. 3. Details are not described herein again.  205. The relay UE receives the at least one BSR, processes the at least one BSR to generate at least one relay BSR, and sends the at least one relay BSR to the base station).

As per claim 18, Xu disclose the method of claim 17. 

Xu further disclose the method further comprising: receiving, from a third device distinct from the second device, a third buffer status report corresponding to data stored at the third device distinct from the second device, wherein the second buffer status report comprises an aggregated buffer status of the second device and of the third device distinct from the second device (see para. 0181-0187, the relay UE separately processes the at least one BSR to generate at least one relay BSR, where the at least one relay BSR is in a one-to-one correspondence with the remote UE).

As per claim 20, Xu disclose the method of claim 17. 

Xu further disclose the method further comprising: receiving, from a third device distinct from the second device, a third buffer status report corresponding to data stored at the third device distinct from the second device, wherein the second buffer status report comprises one or more first buffer statuses indicated by the first buffer status report and one or more second buffer statuses indicated by the third buffer status report (see para. 0181-0187, the relay UE separately processes the at least one BSR to generate at least one relay BSR, where the at least one relay BSR is in a one-to-one correspondence with the remote UE).

As per claim 21, Xu disclose the method of claim 17. 

Xu further disclose wherein transmitting the second buffer status report is based at least in part on the first buffer status report comprising a non-empty logical channel group whose priority is higher than each logical channel group associated with additional data stored at the first device (see para. 0177-0181, ).

As per claim 23, Xu disclose the method of claim 17. 

Xu further disclose transmitting, over the second communication link, a scheduling request based at least in part on receiving the first transmission, wherein receiving the indication of the one or more resources is based at least in part on transmitting the scheduling request (see Fig.7, para. 254-258, after the relay UE generates the relay SR, if there is no available UL grant currently, the relay UE triggers a UL SR, and sends the UL SR to the base station to request the base station to assign the UL grant, and 203 the base station assigns an SL grant to the at least one remote UE based on the at least one relay SR).

As per claim 25, claim 25 is directed to the base station side of the invention and is rejected the same way as claim 1.

As per claim 26, Hu disclose the method of claim 25.

Hu further disclose the method further comprising: receiving, over the first communication link, a scheduling request; and transmitting, over the first communication link, an indication of second one or more resources configured by the base station for transmission of a second transmission corresponding to the data stored at the second device from the second device to the first device, wherein the first transmission is received based at least in part on transmitting the indication of the second one or more resources (see para. 0184-0187, the relay UE separately processes the at least one BSR to generate at least one relay BSR, where the at least one relay BSR is in a one-to-one correspondence with the remote UE).

As per claim 27, Hu disclose the method of claim 26.

Hu further disclose the method further comprising: transmitting, over the first communication link, an indication of third one or more resources configured by the base station for transmission of control signaling comprising a request for resources on a second communication link between the first device and the second device; and receiving, over the first communication link, the control signaling comprising the request for resources on the second communication link, wherein transmitting the indication of the second one or more resources is based at least in part on receiving the request for resources on the second communication link (see para. 0184-0187, the relay UE sends, to the base station based on a resource indicated by the UL grant assigned by the base station, a MAC PDU that carries the at least one relay BSR).

As per claim 28, Hu disclose the method of claim 27.

Hu further disclose wherein the control signaling comprises a medium access control (MAC) control element comprising the request for resources on the second communication link (see para. 0188, the relay UE may be used as a MAC CE and carried in a MAC PDU described in any one of solution (2.1) to solution (2.5), and sent to the base station ).

As per claim 29, claim 29 is rejected the same way as claim 1. Xu also disclose An apparatus for wireless communication at a first device (see Fig.2, Fig.7, Relay UE 20), comprising: a processor (see Fig.2, processor 2012), memory (see Fig.2, memory 2013) coupled to the processor, the processor and memory configured to: receive, over a first communication link between the first device and a second device (see Fig.2, Fig. 7, Remote UE 30), a first transmission corresponding to data stored at the second device; receive, over a second communication link between the first device and a base station (see Fig.2, Fig.7, Base Station 10).

As per claim 30, claim 30 is directed to the base station side of the invention and is rejected the same way as claim 1. Xu also disclose An apparatus for wireless communication at a base station (see Fig.2, Fig.7, Base Station 10), comprising: a processor (see Fig.2, Fig.7, processor 1012), memory  (see Fig.2, Fig.7, Memory 1013) coupled to the processing, the processor and memory configured to: transmit, over a first communication link between the base station and a first device (see Fig.2, Fig.7, Relay UE 20), an indication of one or more resources configured for transmission of a first transmission corresponding to data stored at a second device (see Fig.2, Fig.7, Remote UE 30).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US Pub. No.: 2020/0029353), and further in view of Uchiyama et al. (WO 2018/061521A1).

As per claim 5, Xu disclose the method of claim 2. 

Xu however does not explicitly disclose wherein the second scheduling request is transmitted over a time location on the first communication link, a frequency location on the first communication link, or both that indicates that the second scheduling request is associated with the second device.

Uchiyama however disclose wherein a second scheduling request is transmitted over a time location on the first communication link, a frequency location on the first communication link, or both that indicates that the second scheduling request is associated with the second device (see page 9, the base station 100A determines that the resource pool information (eg, period, period, offset information from a reference point (SFN, etc.), pool time, etc. Frequency information, etc.) may be notified to at least one of the relay terminal 100C and the remote terminal 200C using SIB).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a second scheduling request is transmitted over a time location on the first communication link, a frequency location on the first communication link, or both that indicates that the second scheduling request is associated with the second device, as taught by Uchiyama, in the system of Hu, so as to provide a communication method capable of guaranteeing the quality of a radio link end-to-end in relay communication between a base station and a remote terminal via a relay terminal, see Hu, page 3.

As per claim 6, Xu disclose the method of claim 2. 

Xu however does not explicitly disclose the method further comprising: transmitting, over the second communication link, an indication that the first transmission was successfully received and decoded by the first device.

Uchiyama however disclose wherein a second scheduling request is transmitted over a time location on the first communication link, a frequency location on the first communication link, or both that indicates that the second scheduling request is associated with the second device (see page 7, the terminal device 200 notify the base station 100 of an ACK in response to the successful decoding of the data transmitted from the base station100).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a second scheduling request is transmitted over a time location on the first communication link, a frequency location on the first communication link, or both that indicates that the second scheduling request is associated with the second device, as taught by Uchiyama, in the system of Hu, so as to provide a communication method capable of guaranteeing the quality of a radio link end-to-end in relay communication between a base station and a remote terminal via a relay terminal, see Hu, page 3.

As per claim 7, the combination of Xu and Uchiyama disclose the method of claim 6. 

Uchiyama further disclose wherein the indication comprises an identifier of the second device (see page 9, information related to the remote terminal 200C, the total of terminal identification information such as RNTI (Radio Network Temporary ID) / an identifier of the second device).

As per claim 8, Xu disclose the method of claim 2. 

Xu further disclose wherein the second scheduling request indicates an identifier of the second device, and wherein the first indication of the second one or more resources is received based at least in part on the second scheduling request indicating the identifier of the second device (see para. 0193, the MAC PDU may include a MAC header and at least one MAC CE. The at least one IIAC CE is in a one-to-one correspondence with the at least one remote UE, and each of the at least one MAC CE may include a relay BSR of remote UE corresponding to the VIAC CE. In this solution, the IIAC CE that includes the relay BSR may be referred to as a relay BSR MAC CE, see also Fig.6a, para. 0192, 0194-0198).

As per claim 9, Xu disclose the method of claim 2. 

Xu however does not explicitly disclose wherein the first indication of the second one or more resources comprises at least one radio link control protocol data unit comprising an identifier of the second device.

Uchiyama however disclose wherein a first indication of the second one or more resources comprises at least one radio link control protocol data unit comprising an identifier of the second device (see page 9, information related to the remote terminal 200C, the total of terminal identification information such as RNTI (Radio Network Temporary ID) / an identifier of the second device).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a first indication of the second one or more resources comprises at least one radio link control protocol data unit comprising an identifier of the second device, as taught by Uchiyama, in the system of Hu, so as to provide a communication method capable of guaranteeing the quality of a radio link end-to-end in relay communication between a base station and a remote terminal via a relay terminal, see Hu, page 3.

As per claim 10, Xu disclose the method of claim 2. 

Xu however does not explicitly disclose wherein the first indication of the second one or more resources is encoded according to a radio network temporary identifier of the second device, and wherein the second indication of the second one or more resources is transmitted over the first communication link based at least in part on the first indication of the second one or more resources being encoded according to the radio network temporary identifier of the second device.

Uchiyama however disclose wherein a first indication of the second one or more resources is encoded according to a radio network temporary identifier of the second device, and wherein the second indication of the second one or more resources is transmitted over the first communication link based at least in part on the first indication of the second one or more resources being encoded according to the radio network temporary identifier of the second device (see pages 5 and 9, communication via the access link may be encoded based on a predetermined encoding method, different orthogonal codes may be assigned to each relay terminal 100C or each remote terminal 200C, and other non-orthogonal multiplexing schemes is used, see also page 17 the remote terminal 200C relays information (for example, RNTI information) used for decoding the ACK and NACK so that the relay terminal 100C can decode ACK and NACK transmitted to the base station 100A via the Uu link).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a first indication of the second one or more resources is encoded according to a radio network temporary identifier of the second device, and wherein the second indication of the second one or more resources is transmitted over the first communication link based at least in part on the first indication of the second one or more resources being encoded according to the radio network temporary identifier of the second device, as taught by Uchiyama, in the system of Hu, so as to provide a communication method capable of guaranteeing the quality of a radio link end-to-end in relay communication between a base station and a remote terminal via a relay terminal, see Hu, page 3.

As per claim 11, the combination of Xu and Uchiyama disclose the method of claim 10.

Uchiyama further disclose wherein the indication of the one or more resources is encoded according to a radio network temporary identifier of the first device (see page 17, the remote terminal 200C relays information (for example, RNTI information) used for decoding the ACK and NACK so that the relay terminal 100C decode ACK and NACK transmitted to the base station 100A via the Uu link).

As per claim 12, the combination of Xu and Uchiyama disclose the method of claim 11.

Uchiyama further disclose wherein the radio network temporary identifier by which the first indication of the second one or more resources is encoded is the same as the radio network temporary identifier by which the indication of the one or more resources is encoded (see pages 5 and 9, communication via the access link may be encoded based on a predetermined encoding method, different orthogonal codes may be assigned to each relay terminal 100C or each remote terminal 200C, and other non-orthogonal multiplexing schemes is used, see also page 17 the remote terminal 200C relays information (for example, RNTI information) used for decoding the ACK and NACK so that the relay terminal 100C can decode ACK and NACK transmitted to the base station 100A via the Uu link).

As per claim 13, the combination of Xu and Uchiyama disclose the method of claim 11.

Uchiyama further disclose wherein the radio network temporary identifier by which the first indication of the second one or more resources is encoded is distinct from the radio network temporary identifier by which the indication of the one or more resources is encoded (see pages 5 and 9, communication via the access link may be encoded based on a predetermined encoding method, different orthogonal codes may be assigned to each relay terminal 100C or each remote terminal 200C, and other non-orthogonal multiplexing schemes is used, see also page 17 the remote terminal 200C relays information (for example, RNTI information) used for decoding the ACK and NACK so that the relay terminal 100C can decode ACK and NACK transmitted to the base station 100A via the Uu link).

As per claim 14, the combination of Xu and Uchiyama disclose the method of claim 10.

Uchiyama further disclose receiving, over the second communication link, an indication of third one or more resources configured by the base station for transmission of a third transmission from a third device distinct from the second device, wherein the indication of the third one or more resources is encoded according to a radio network temporary identifier of the third device distinct from the second device (see page 5, page 9, When a resource pool is allocated to the access link (Option 1), the base station 100A determines that the resource pool information (eg, period, period, offset information from a reference point (SFN, etc.), pool time, etc. Frequency information, etc.) may be notified to at least one of the relay terminal 100C and the remote terminal 200C using SIB or the like. In addition, when notifying the resource pool information to the remote terminal 200C, the base station 100A may notify the remote terminal 200C directly via the Uu link or via the relay terminal 100C. Notification is made indirectly by relay communication, in addition, when a resource pool is allocated to an access link (Option 1), communication via the access link may be encoded based on a predetermined encoding method).

As per claim 15, the combination of Xu and Uchiyama disclose the method of claim 14.

Uchiyama further disclose wherein the radio network temporary identifier by which the indication of the third one or more resources is encoded is the same as the radio network temporary identifier by which the indication of the one or more resources is encoded (see page 17, the remote terminal 200C relays information (for example, RNTI information) used for decoding the ACK and NACK so that the relay terminal 100C can decode ACK and NACK transmitted to the base station 100A via the Uu link).

As per claim 16, the combination of Xu and Uchiyama disclose the method of claim 14.

Uchiyama further disclose wherein the radio network temporary identifier by which the indication of the third one or more resources is encoded is distinct from the radio network temporary identifier of the second device by which the indication of the one or more resources is encoded (see page 17, the remote terminal 200C relays information (for example, RNTI information) used for decoding the ACK and NACK so that the relay terminal 100C can decode ACK and NACK transmitted to the base station 100A via the Uu link).

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US Pub. No.: 2020/0029353), and further in view of Lee et al. (US Pub. No.:2019/0335356).

As per claim 22, Xu disclose the method of claim 17. 

Xu however does not explicitly disclose wherein transmitting the second buffer status report is based at least in part on expiry of a periodic buffer status report timer configured at the first device.
Lee however disclose wherein transmitting a second buffer status report is based at least in part on expiry of a periodic buffer status report timer configured at the first device (see para. 0130-0136, periodicBSR-Timer expires, in which case the BSR is referred below to as “Periodic BSR”, and when the MAC entity is configured for relay, SL data received in sidelink, for a sidelink logical channel of a ProSe Source, a ProSe Destination, or a combination of a ProSe Source and a ProSe Destination, becomes available for relay transmission in the receiving RLC entity over PC5 or in the receiving PDCP entity over PC5 and there is currently no data available for transmission for any of the sidelink logical channels belonging to the same ProSe Source, the same ProSe Destination, or the same combination of a ProSe Source and a ProSe Destination, in which case the Sidelink BSR is referred below to as “Regular Sidelink BSR”).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein transmitting a second buffer status report is based at least in part on expiry of a periodic buffer status report timer configured at the first device, as taught by Lee, in the system of Hu, so that UE-to-Network Relay or UE-to-UE Relay are performed efficiently, see Lee, paragraphs 7-10.

As per claim 24, Xu disclose the method of claim 1. 

Xu however does not explicitly disclose wherein the first transmission comprises a transmission of data and the second transmission comprises a buffer status report, and wherein transmitting the buffer status report is based at least in part on the first device having an empty buffer when receiving the first transmission of the data, the data having a higher priority than additional data stored at the first device, or both.

Lee however disclose wherein a first transmission comprises a transmission of data and the second transmission comprises a buffer status report, and wherein transmitting the buffer status report is based at least in part on the first device having an empty buffer when receiving the first transmission of the data, the data having a higher priority than additional data stored at the first device, or both (see para. 0109, 0117, 0130-0132, when the UL BSR reflects relayed data for a group of which priority is changed due to emergency situation, the MAC entity of the relay UE may prioritize the UL BSR over the other BSRs in logical channel prioritization procedure. When the SL BSR reflects relayed data for a group of which priority is changed due to emergency situation, the MAC entity of the relay UE may prioritize the SL BSR over the other SL BSRs in logical channel prioritization procedure, or may prioritize the SL BSR over BSRs and the other SL BSRs in logical channel prioritization procedure).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a first transmission comprises a transmission of data and the second transmission comprises a buffer status report, and wherein transmitting the buffer status report is based at least in part on the first device having an empty buffer when receiving the first transmission of the data, the data having a higher priority than additional data stored at the first device, or both, as taught by Lee, in the system of Hu, so that UE-to-Network Relay or UE-to-UE Relay are performed efficiently, see Lee, paragraphs 7-10.

Allowable Subject Matter
Claim 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ron (US Pub. No.:2020/0196387) – see Fig.3-Fig.5, para. 0056-0062, “The numbers 1 to 7 and 1 to 4 correspond to respective steps shown with their timing implications in the table of FIG. 4. In each case an SCI 306 is transmitted from the remote UE to the relay UE and a BSR message is sent from the relay UE to the base station. In the non-optimised case data is sent 310 from the remote UE to the relay UE before the BSR is sent. Due to the timing of the BSR and data there are further steps. In the non-optimised case at step 2 the relay UE decodes and repacks the data. At step 3, the relay UE sends the BSR to the base station. The base station decodes the BSR and generates the Scheduling Grant at step 4. At step 5 the base station sends a scheduling Grant. At step 6, the relay UE has a process delay for decoding of the scheduling grant and L1 encoding of the relayed data. At step 7 transmission of the relayed data occurs. In total the process takes about 13 TTIs”.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469